Lumpkin, J.
1. Where exception is taken to the refusal to grant an interlocutory injunction, evidence used on the hearing of the application must be brought up in the bill of exceptions, or be attached as an exhibit or exhibits thereto and duly identified by the presiding judge, or be included in a brief of evidence approved and made a part of the record, and thus brought to this court.
2. Where no evidence was brought up in the bill of exceptions, or as an exhibit thereto duly identified, and no brief of the evidence was approved and filed in the trial court, a specification in the bill of exceptions of certain affidavits and other evidence to be sent up by the clerk of the superior court to this court, and the inclusion in the record of such affidavits and other evidence, without more, will not authorize this court to consider such evidence.
*293May 18, 1916.
Petition for injunction. Before Judge Sheppard. Evans superior court. June 23, 1915.
Anderson & Jones and Daniel & Daniel, for plaintiffs.
Hitch & Denmarlc and H. H. Elders, for defendants.
3. A consideration of the evidence being necessary for a determination of the only assignment of error made in the bill of exceptions, and the evidence introduced on the hearing in the trial court not having been brought to this court in such manner that it can be considered, a judgment of affirmance will result. Roberts v. City of Cairo, 133 Ga. 642, 648 (66 S. E. 938), and citations; Silvey v. Brown, 137 Ga. 104 (72 S. E. 907); Barrow v. Barrow, 139 Ga. 806 (78 S. E. 123).

Judgment affirmed.


All the Justices concur.